


Exhibit 10.1


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT. THE REDACTIONS ARE INDICATED WITH “[**]”. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.


THIRD AMENDMENT TO MASTER DISTRIBUTOR AGREEMENT
This Third Amendment to Master Distributor Agreement (this “Amendment”), is
effective as of March 1, 2015 (the “Third Amendment Effective Date”), by and
among Pacira Pharmaceuticals, Inc., a California corporation (“Pacira”) and
CrossLink BioScience, LLC, a Georgia limited liability company (“Master
Distributor”) (individually the “Party”, collectively the “Parties”).
RECITALS
WHEREAS, Pacira and Master Distributor are parties to that certain Master
Distributor Agreement effective as of April 1, 2013, as amended by that certain
First Amendment to Master Distributor Agreement effective as of April 1, 2013
and that certain Second Amendment to Master Distributor Agreement effective as
of September 5, 2013 (collectively, the “Agreement”) pursuant to which Master
Distributor has been providing services to Pacira on the terms and conditions
set forth in the Agreement; and
WHEREAS, Pacira and Master Distributor wish to amend certain terms of the
Agreement;
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and Agreements made herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:
1.Definitions. Capitalized terms used but not defined herein shall have the
respective meanings given to such items in the Agreement.


“Approved Sub-Distributors” are defined as [**].
2.Amendment to Section 2.02. Section 2.02 of the Agreement shall be amended by
adding the following additional language to the end of Section 2.02.


“Notwithstanding anything in this Agreement to the contrary, beginning on the
Third Amendment Effective Date, Pacira consents to the use of the Approved
Sub-Distributors to promote the sale of the Product in their respective
Sub-Distributor Territory. “Sub-Distributor Territory” shall mean the portions
of the Territory where Sub-Distributor is permitted to sell Product as set forth
in the applicable contract between Master Distributor and such Sub-Distributor.
All other provisions of Section 2.02 shall remain unchanged and in full force
and effect.
3.Amendment to Exhibit B. The Agreement shall be amended by deleting Exhibit B
(as previously amended) in its entirety and replacing it with “Intentionally
Left Blank.”


4.Amendment to Exhibit C. The Agreement shall be amended by deleting Exhibit C
(as previously amended) in its entirety and replacing it with a new Exhibit C
attached hereto as “Third Amendment to Master Distributor Agreement - Exhibit C
(Performance Based Payments).”


5.Amendment to Section 2.10. Section 2.10 of the Agreement shall be amended by
deleting Section 2.10 in its entirety and replacing it with the following:


“Intentionally Left Blank.”
6.Amendment to Section 8.03(d). Section 8.03(d) of the Agreement shall be
amended by deleting Section 8.03(d) in its entirety and replacing it with the
following:


“Intentionally Left Blank.”

- 1 -


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




7.Amendment to Section 8.07. Section 8.07 of the Agreement shall be amended by
deleting the first sentence of Section 8.07 in its entirety and replacing it
with the following:


“In the event that Pacira terminates this Agreement pursuant to Section 8.04
effective September 30, 2016 as provided above, then Pacira shall pay to Master
Distributor a termination fee (the “Termination Fee”) equal to [**] of the
aggregate total Performance Based Payments earned by Master Distributor with
respect to the [**].”
All other provisions of Section 8.07 shall remain unchanged and in full force
and effect.
8.No Other Amendments. Except as expressly amended hereby the Agreement as
amended shall continue in full force and effect.


9.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of New Jersey without giving effect to the choice of
law provisions thereof.


10.Counterparts. For the convenience of the Parties hereto, this Amendment may
be executed in any number of counterparts, each such counterpart being deemed to
be an original instrument, and all such counterparts shall together constitute
the same Agreement.


11.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Parties hereto and each of their successors and assigns,
including, without limitation, any successors or surviving entities thereto by
operation of merger.


12.Entire Agreement. The Agreement, as amended hereby, constitutes the entire
Agreement of all Parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the Parties hereto with respect to the subject matter hereof. All references in
the Agreement to “this Agreement”, “hereof”, “hereby” and words of similar
import shall refer to the Agreement as amended hereby.




















[Remainder of Page Intentionally Left Blank]





- 2 -


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have entered into this Third Amendment to
Master Distributor Agreement effective as of the date first above written.
 
 
 
 
PACIRA PHARMACEUTICALS, INC.
 
 
 
 
 
 
 
 
By:
/s/ David Stack
 
 
 
 
Name: David Stack
 
 
 
 
Title: CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CROSSLINK BIOSCIENCE, LLC
 
 
 
 
 
 
 
 
By:
/s/ Thomas Fleetwood
 
 
 
 
Name: Thomas Fleetwood
 
 
 
 
Title: President









--------------------------------------------------------------------------------




THIRD AMENDMENT TO MASTER DISTRIBUTOR AGREEMENT
EXHIBIT C
PERFORMANCE BASED PAYMENTS
1.
In consideration for the services described in this Agreement, Master
Distributor shall be entitled to a performance based payment (the “Performance
Based Payment”) equal to [**] of Pacira’s [**] Net Sales of Product in the
United States.



a.
“Net Sales” shall mean Product net sales as calculated using generally accepted
accounting principles consistent with Pacira’s external financial reporting
which, for clarity, is total product sales net of allowances for sales returns,
prompt payment discounts, volume rebates and distribution service fees payable
to wholesalers. For the purposes of calculating Net Sales, Pacira shall exclude
any Net Sales amounts associated with the sale of Product for [**] uses.



b.
Pacira shall calculate and pay Master Distributor the estimated Performance
Based Payment for each [**] during the Term within 30 days following the end of
each such [**]. The [**] payment shall be an estimate of actual sales because
the parties recognize that Pacira’s earnings/revenue is Pacira’s Confidential
Information and is considered material non-public information. Therefore, to
protect against earnings/revenue data being released prior to public disclosure,
the below ‘estimate and later true-up’ payment schedule will be adopted for the
remainder of the Term as provided below:



[**] 


Quarterly “true-up” reconciliation (payments or refund) will be made on or
before February 28 (Q4 reconciliation); May 31 (Q1 reconciliation); August 31
(Q2 reconciliation); or November 30 (Q3 reconciliation).  In the event that
public earnings/revenue disclosure is delayed or falls after the scheduled
“true-up” payment date, the parties will work together in good faith to
determine a “true -up” date that does not risk disclosure of earnings/revenue
data prior to public disclosure.  The parties agree that any sales data provided
by Pacira will only be used to calculate payment to the Approved
Sub-Distributor, and will only be provided by Pacira to [**] (or the person who
takes over his responsibility) and those who need to know this information to
calculate payment to the Approved Sub-Distributor. The parties will meet prior
to the start of [**] to determine estimated rates beyond [**].
 
c.
Within [**] of the close of a [**], Pacira shall provide Master Distributor with
a separate written report for each Approved Sub-Distributor detailing the
current box sales totals of Products purchased within each Sub-Distributor
Territory during the applicable [**] by specific account for the purposes of
facilitating Master Distributor’s payments to each Sub-Distributor. Master
Distributor will treat all reports as Pacira’s Confidential Information and only
share with each Sub-Distributor that specific Sub-Distributor’s reported
information on an as-needed basis.

  
d.
All payments made under this Agreement shall be in U.S. dollars.



2.
In the event that any Sub-Distributor is no longer an Approved Sub-Distributor
under this Agreement (e.g., due to termination of such Sub-Distributor’s
applicable contract with Master Distributor), Pacira shall make an adjustment to
the Performance Based Payments by subtracting a percentage reflecting the
excluded Sub-Distributor’s portion of the Territory from the base commission
percentage of [**] as follows:


- 4 -


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




Sub-Distributor
% Adjustment
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



3.
By way of example and not in limitation of the foregoing, in the event [**] has
been removed from the scope of this Agreement, the Performance Based Payment
shall thereafter be [**] of Pacira’s [**] Net Sales (calculated as [**]).



4.
Within ninety days of removal of the former Approved Sub-Distributor, Master
Distributor will present one or several sub-distributor candidates to Pacira for
approval pursuant to Section 2.02 of the Agreement. Upon approval, the
percentage of [**] Net Sales will be increased back to the level attained prior
to removal of the former Approved Sub-Distributor.



5.
Pacira, Master Distributor and each Sub-Distributor shall identify and develop a
list of target accounts within each Sub-Distributor Territory and each
Sub-Distributor shall work collaboratively within those accounts with Pacira as
outlined below. Such target list shall include, at a minimum, the accounts that
each Sub- Distributor has been reporting as of January 31, 2015.



6.
Pacira will work with Master Distributor (and Master Distributor shall in turn
work with each Sub-Distributor) to mutually agreed upon and implement new weekly
reporting tools regarding each Sub-Distributor’s activities under this
Agreement. Pacira will compile such reports (with information to be provided
regularly to Master Distributor) to include but not be limited to, the
following:



a.
Reporting of face-to-face and phone related meetings between the Sub-Distributor
representatives and Pacira sales representatives and other Pacira personnel;



b.
Reporting of Sub-Distributor facilitated introductions and relationship building
with surgeons within targeted accounts;



c.
Reporting of all leads for new accounts or new surgeons generated by the
Sub-Distributor representatives;



d.
Reporting of participation in all Sub-Distributor or Pacira sponsored programs;
and



e.
All other cooperative efforts by the Sub-Distributor representative to support
the Product and participate cooperatively with Pacira sales representatives and
other Pacira personnel.



The Master Distributor and Pacira will periodically meet to review the
performance of the program.
7.
For [**] periods only, Master Distributor shall report to Pacira by the [**]
following the end of the [**], surgeon customers (by medical centers) that have,
to the knowledge of Master Distributor, used the Product in the Territory for
[**] (the “[**] Report”). Commencing [**] and continuing until the end of the
Term, and notwithstanding any provision in the Agreement to the contrary,
neither the [**] Report, the [**] report generated by the Master Distributor and
Sub-Distributor filed representatives prior to [**], nor anything comparable to
these reports will be required of Master Distributor or any Sub-Distributor.



***

- 5 -


[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

